July 18, 2013 Dreyfus Short-Intermediate Government Fund Supplement to Summary Prospectus and Statutory Prospectus dated April 1, 2013 The fund's Board of Trustees has approved, subject to shareholder approval , changes to the fund's investment strategy. These proposed changes are reflected in the revised disclosure below. The fund's investment objective – to seek to maximize total return, consisting of capital appreciation and current income – will not change. As proposed, the fund would invest in a variety of fixed-income securities, with normally at least 80% of its net assets invested in bonds (or other instruments with similar economic characteristics), and the effective duration of the fund's portfolio would be shortened to one year or less. The fund's Board of Trustees also has approved, in connection with changing the fund's investment strategy, changing the fund's name to "Dreyfus Short Duration Bond Fund", replacing the fund's current portfolio managers with new portfolio managers, and changing the fund's benchmark index. In addition, the fund's Board of Trustees approved amending the fund's Management Agreement with The Dreyfus Corporation to reduce the management fee from 0.50% to 0.25% of the value of the fund's average daily net assets. The fund's Board of Trustees also has authorized the fund to adopt a multiple class distribution structure, pursuant to which the fund's existing shares would be redesignated as Class Z shares and the fund would begin offering Class D, Class I and Class Y shares as new classes of shares. Class Z would be closed to new investors and for new accounts (except that Class Z shares could be purchased for new accounts for certain group retirement plans or wrap accounts or similar programs). Holders of fund shares on the date the multiple class structure is adopted would be eligible to purchase and redeem Class Z shares of the fund at net asset value without a sales charge for their existing accounts. Shareholders of record at the close of business on August 19, 2013 will be asked to vote on certain matters in connection with the implementation of proposed changes to the fund's investment strategy at a special meeting of shareholders to be held on October 23, 2013. The fund will not change its investment strategy, and all of the other proposed changes referenced above, including amending the fund's Management Agreement, will not be implemented, unless shareholders approve expanding the fund's permitted types of investments at the special meeting of shareholders. If shareholders approve expanding the fund's permissible investments, the proposed changes will take effect on or about November 15, 2013 (the Effective Date). If approved by shareholders, The Dreyfus Corporation will seek to implement the changes to the fund's investment strategy in an orderly manner, taking into consideration such factors as market conditions, portfolio transaction costs and the potential tax implications to fund shareholders. ***** If approved by shareholders, as of the Effective Date, the fund normally will invest at least 80% of its net assets, plus any borrowings for investment purposes, in bonds (or other instruments with similar economic characteristics). The fund's bond investments would include, but not be limited to, the following: · bonds issued or guaranteed by the U.S. government or its agencies or instrumentalities (currently permitted fund investments) · government and private mortgage-related securities (the fund's current 35% limitation on investments in mortgage-related securities would be eliminated) · corporate bonds · municipal bonds · bonds of foreign governments and companies (limited to up to 30% of the fund's assets in the aggregate, up to 5% in non-U.S. dollar-denominated bonds and up to 5% in emerging market bonds) · asset-backed securities · inflation-indexed securities · zero coupon, pay-in-kind and step-up securities The fund will invest principally in bonds rated investment grade (i.e., Baa/BBB or higher) at the time of purchase or, if unrated, deemed of comparable quality by The Dreyfus Corporation. For additional yield, the fund would be permitted to invest up to 5% of its assets in fixed-income securities rated below investment grade ("high yield" or "junk" bonds) or the unrated equivalent as determined by The Dreyfus Corporation. The fund's portfolio managers will buy and sell fixed-income securities based on credit quality, financial outlook and yield potential. Fixed-income securities with deteriorating credit quality will be potential sell candidates, while those offering higher yields will be potential buy candidates. The fund generally would maintain an effective duration of one year or less. As is currently the case, the fund will not have any restrictions on its average effective portfolio maturity or on the maturity or duration of the individual bonds the fund may purchase. Duration is an estimate of the sensitivity of the price (the value of principal) of a fixed-income security to a change in interest rates. Generally, the longer the duration, the higher the expected volatility. For example, the market price of a fixed-income security with a duration of three years would be expected to decline 3% if interest rates rose 1%. Conversely, the market price of the same security would be expected to increase 3% if interest rates fell 1%. Although not a principal investment strategy, the fund may, but is not required to, continue to use derivatives as a substitute for investing directly in an underlying asset, to increase returns, to manage interest rate risk, to manage the effective duration or maturity of the fund's portfolio, or as part of a hedging strategy. These derivative instruments would include options, futures and options on futures (including those relating to securities, foreign currencies, indexes and interest rates), forward contracts, swaps (including interest rate and credit default swaps), options on swaps, and other credit derivatives. To the extent that the fund invests in derivative instruments with economic characteristics similar to bonds, the value of such investments will be included for purposes of the fund's 80% investment policy. Swap agreements can be used to transfer the interest rate or credit risk of a security without actually transferring ownership of the security or to customize exposure to particular credit. To enhance current income, the fund also may engage in a series of purchase and sale contracts or forward roll transactions in which the fund sells a mortgage-related security, for example, to a financial institution and simultaneously agrees to purchase a similar security from the institution at a later date at an agreed-upon price. The fund also may make forward commitments in which the fund agrees to buy or sell a security in the future at a price agreed upon today. Forward commitments typically involve new issues of U.S. Treasury and other government securities, which are often offered on a forward commitment or when-issued basis. The fund also may continue to engage in short-selling, typically for hedging purposes, such as to limit exposure to a possible market decline in the value of its portfolio securities. ***** Investment Risks In addition to the investment risks applicable to the fund as described in the fund's prospectus, as of the Effective Date, an investment in the fund would be subject to the following additional principal risks: · Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a bond, can cause a bond's price to fall, potentially lowering the fund's share price. The lower a bond's credit rating, the greater the chance – in the rating agency's opinion – that the bond issuer will default or fail to meet its payment obligations. High yield ("junk") bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuer's continuing ability to make principal and interest payments. The prices of high yield bonds can fall dramatically in response to bad news about the issuer or its industry, or the economy in general. Bonds rated investment grade when purchased by the fund may subsequently be downgraded. · Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A security's market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry, or factors that affect a particular company, such as management performance, financial leverage, and reduced demand for the company's products or services. · Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund's performance to be more or less sensitive to developments affecting those companies, industries or sectors. · Foreign investment risk. To the extent the fund invests in foreign securities, the fund's performance will be influenced by political, social and economic factors affecting investments in foreign issuers. Special risks associated with investments in foreign issuers include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political and economic instability and differing auditing and legal standards. Investments denominated in foreign currencies are subject to the risk that such currencies will decline in value relative to the U.S. dollar and affect the value of these investments held by the fund. Securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more developed economies. · Municipal bond market risk. The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund's investments in municipal bonds. Other factors include the general conditions of the municipal bond market, the size of the particular offering, the maturity of the obligation and the rating of the issue. Changes in economic, business or political conditions relating to a particular municipal project, municipality, or state in which the fund invests may have an impact on the fund's share price. · Asset-backed securities risk. General downturns in the economy could cause the value of asset-backed securities to fall. In addition, asset-backed securities present certain risks that are not presented by mortgage-backed securities. Primarily, these securities may provide the fund with a less effective security interest in the related collateral than do mortgage-backed securities. Therefore, there is the possibility that recoveries on the underlying collateral may not, in some cases, be available to support payments on these securities. · Inflation-indexed security risk. Interest payments on inflation-indexed securities can be unpredictable and will vary as the principal and/or interest is periodically adjusted based on the rate of inflation. If the index measuring inflation falls, the interest payable on these securities will be reduced. The U.S.
